Citation Nr: 0315187	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee from September 4, 1994 to 
June 4, 2002. 
 
2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of  the left knee with instability from June 
5, 2002. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease with history of supraventricular 
tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from July 1965 until July 
1969, and from September 1986 until September 1994.

The record reflects that service connection for 
chondromalacia of the left knee was initially granted by 
rating action dated in December 1969 and that a 10 percent 
disability evaluation was assigned.  The veteran re-entered 
active duty in September 1986.  Following his release from 
service in September 1994, the award for chondromalacia of 
left knee was resumed, and rated noncompensably disabling.  
See 38 C.F.R. § 3.654(b)(2) (2002).

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from the Regional 
Office (RO) in Pittsburgh, Pennsylvania from the veteran's 
dissatisfaction with a January 1996 rating decision, which, 
among other things, granted service connection for coronary 
artery disease, rated zero percent disabling, and confirmed a 
noncompensable evaluation for the service-connected left knee 
disorder.  During the pendency of the appeal, the disability 
evaluations for the service-connected disorders cited above 
were each increased to 10 percent disabling, effective from 
September 4, 1994, by rating action dated in October 1997.  
By rating decision dated in May 2003, the disability rating 
for chondromalacia of the left knee was increased to 20 
percent, effective from June 5, 2002.  

The appellant was afforded a personal hearing at the RO in 
January 1997; the transcript of which is of record.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for coronary artery disease with history of 
supraventricular tachycardia will be addressed in a REMAND 
following the ORDER portion of the ensuing decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for an increased rating for 
chondromalacia of the left knee has been accomplished.

2.  Between September 4, 1994 and March 3,1997, 
chondromalacia of the left knee was manifested by reported 
complaints of pain and giving way without objective evidence 
of significant other knee impairment; range of motion was 
from zero to 140 degrees and no instability or degenerative 
changes were demonstrated. 

3.  From March 4, 1997, the service-connected left knee 
disorder has been manifested by symptoms that have included 
occasional swelling, crepitus, tenderness, synovitis, 
moderate instability, degenerative changes, and complaints of 
pain, stiffness and giving way, as well as minimally painful 
motion.  

4.  The left knee disability comprises both arthritis and 
instability of the left knee.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee from September 4, 1994, until 
March 4, 1997 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5257 (2002).  

2.  The criteria for an evaluation of not more than 20 
percent for chondromalacia of the left knee, instability, 
have been met from March 4, 1997.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5257 (2002).  

3.  The criteria for a separate evaluation of not more than 
10 percent for arthritis of the left knee have been met from 
March 3, 1997.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 23-97 (July 1, 1997) and 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected left knee disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  The representative 
asserts that a separate rating should be assigned for 
arthritis of the left knee.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issue of an increased rating for left knee 
disability.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.  
As evidenced by the March 1996 statement of the case and the 
October 1997 and May 2003 supplemental statements of the 
case, the appellant has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  He has been given notice of the information and 
evidence needed to substantiate the claim, and has been 
afforded opportunities to submit information and evidence.  
The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration, to include scheduling VA examinations and a 
personal hearing, and requesting treatment records.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in May 2002, the RO informed 
him the appellant of what medical and other evidence the RO 
needed from him, what information or evidence the appellant 
could provide in support of the claim, and what evidence VA 
would try to obtain for him in support of the claim.  
Therefore, the duty to notify has been met.  The Board thus 
finds that the evidence which has been generated with respect 
to the left knee is complete and comprehensive on the whole 
and that no useful purpose would be served by remanding the 
claim for further examination at this time.  Under these 
circumstances, the Board finds that adjudication of the claim 
on appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Board observes that historically, the veteran's left knee 
disability has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which provides that moderate impairment of either 
knee, including recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of either leg limited 
to 60 degrees warrants a noncompensable rating; flexion 
limited to 45 degrees warrants a 10 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Extension 
limited to 5 degrees warrants a noncompensable rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
Flexion of the knee to 140 degrees is considered full, and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II (2002).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Factual Background

A claim for an increased rating for the service-connected 
left knee disorder was received in February 1995.

Upon VA orthopedic evaluation of the left knee in May 1995, 
the veteran complained of mild aching when the temperature 
was cold and when walking.  He said that the left leg gave 
way at times.  Upon examination, it was reported that there 
was no limitation of articulation, tenderness or swelling.  
Range of motion was from zero to 140 degrees.  An X-ray of 
the left knee showed that the bony structures were intact.  
It was reported that there did not appear to be any joint 
effusion and no significant arthritic changes.  The examiner 
indicated that no other impairment was noted, and that there 
were no significant abnormalities.  

The veteran testified upon personal hearing at the RO in 
January 1997 to the effect that he experienced painful motion 
while walking, climbing steps, upon kneeling, and during cold 
weather.  He stated that he took Ibuprofen daily for pain, 
and had to rest the knee at times for relief of symptoms.  He 
said that there was occasional swelling of the knee which 
resulted in limitation of motion, and that he had to elevate 
the knee to alleviate such symptoms.

The veteran underwent VA examination in March 1997 and 
described a twisting injury in service.  He stated that his 
left knee had continued to give him trouble, primarily 
stiffness, pain and instability, as well as occasional 
swelling.  He stated that he had received no medical 
attention for his knee since his release from active duty.  
Upon physical examination, the left knee was observed to be 
puffy with evidence of deformity.  Tenderness was elicited on 
the bony prominence just beneath the patella.  The 
circumference of the left knee was 1/2 inch greater than on the 
right.  There was lateral instability.  Left knee flexion 
could be achieved to 115 degrees.  Extension was to zero 
degrees.  Following examination, the examiner opined that it 
was likely that the appellant would develop post-traumatic 
arthritis in the left knee.  Knee x-rays, if taken, were not 
reported.

Private clinical records dated between September and October 
1997 show that the veteran complained of increasing knee 
pain, crepitus and grinding, particularly when ascending 
stairs.  He related that the more he used his knee, the more 
it bothered him.  It was reported that he denied buckling, 
locking and mechanical pain.  It was noted that he had no 
instability at that time.  

Examination of the left knee disclosed mild synovitis in the 
joint and a small effusion.  Range of motion was from zero to 
140 degrees.  There was some subpatellar crepitance, 
bilaterally, upon range of motion maneuvers.  It was reported 
that the veteran had significant pain and crepitus with 
patellofemoral compression, particularly medially and 
laterally.  There was mild medial jointline tenderness which 
was felt to be secondary to synovitis, as opposed to meniscal 
pathology.  It was noted that the McMurray maneuver did not 
increase with pain.  No instability was noted.  The Drawer 
and Lachman's signs were negative.  An X-ray of the left knee 
was interpreted as showing mild degenerative spurring of the 
medial joint compartment.  An impression of patellofemoral 
arthritis, left knee, was rendered.  

By rating action dated in October 1997, the noncompensable 
rating for the left knee was increased to 10 percent 
disabling, effective from September 4, 1994.

The veteran was afforded a VA examination in June 2002 and 
stated that his left knee had gotten worse during the last 10 
years.  He related that burning and aching pain was his most 
limiting factor, and that it was present 100 percent of the 
time at a scale of 6-10/10.  He said that rest, elevation and 
Motrin provided minimal relief, and that he used ice whenever 
there was swelling.  The appellant indicated that he could 
typically walk two blocks, sit for two hours, stand for 20 
minutes, and drive a car for two hours without experiencing 
severe pain in his knee.  He said that he could not go up and 
down any flight of stairs.  

The veteran stated that he had swelling in his knee brought 
on with overactivity about four times a month, and that it 
was not usually associated with heat or redness.  He said 
that he noticed instability or giving way at the knee about 
five to six times per month, usually with lifting weight or 
walking.  It was reported that the appellant did not describe 
any falls or injury associated with instability.  He reported 
recurrent subluxation, laterally, about twice a month, which 
he indicated was usually brought on by trying to stand up 
from a squatting position, or on bending his knee.  He said 
that those episodes were associated with a great deal of pain 
and swelling.  

The appellant related that he noticed fatigability, 
especially at the end of the day, and experienced flare-ups 
of knee symptoms about twice a week, which he indicated were 
usually caused by cold and damp weather, or by excessive 
bending.  He denied knee stiffness and locking of the left 
knee.  It was noted that he did not use any brace or other 
assistive device.  

The veteran said that he absolutely avoided kneeling or 
squatting at home, and was not involved in any kind of home 
maintenance, repair or yard work.  He related that he had to 
stand long periods of time at work (as a chef) which led to 
severe pain in the knee after one or two hours.  He indicated 
that having to bend over to pick up things, kneeling and 
squatting also were also a problem for him.

Upon examination, there was tenderness to palpation along the 
lateral femoral condyle and lateral part of the tibial 
tuberosity.  It was observed that there was no appreciable 
swelling, effusion, warmth or erythema of the left knee.  
Range of motion was intact with minimal pain throughout all 
maneuvers.  No crepitus was elicited.  Patellar deep tendon 
reflexes were normal at 2+.  There was normal strength, tone 
and sensation along the left lower extremity.  The examiner 
noted moderate to severe lateral instability at the left knee 
with abnormal movement in neutral, as well as in 30 degrees 
of flexion, as well as mild medial collateral ligament 
instability in 30 degrees of flexion.  The McMurray's test 
was normal and there was no anterior or posterior 
instability.  Diagnoses included moderate lateral collateral 
ligament strain with instability.

An X-ray of the left knee was interpreted as showing findings 
that included a bony density within the soft tissues which 
was most likely felt to represent a residual of old healed 
Osgood-Schlatter disease or an old un-united avulsion 
fracture, as well as minimal degenerative changes.  Following 
examination, diagnoses included moderate lateral collateral 
ligament strain with instability, and mild medial collateral 
ligament strain with no instability.

By rating action dated in May 2003, the 10 percent disability 
evaluation for the service-connected left knee disorder was 
increased to 20 percent disabling, effective from June 5, 
2002.

Legal Analysis

The record reflects that the veteran has at various times 
complained of left knee symptoms that have included pain, 
instability, crepitus, swelling, stiffness and giving way, as 
well as painful motion which he states have significantly 
circumscribed such activities as walking, climbing steps, 
kneeling, bending and driving for any extended period.  
However, when the appellant was initially examined by the VA 
in May 1995, range of motion was from zero to 140 degrees.  
The examiner indicated that no significant arthritic changes 
or other abnormalities were evident, and no other impairment 
was observed.  The Board notes that the appellant presented 
testimony as to myriad complaints upon personal hearing on 
appeal in January 1997, and on VA examination in March 1997, 
his symptoms were noted to include evidence of swelling, some 
deformity, tenderness, lateral instability and flexion to 115 
degrees.  Further evaluation by his private physician in 
September and October 1997 disclosed continuing left knee 
symptomatology, including synovitis and a small effusion, 
subpatellar crepitus, tenderness as well as degenerative 
changes on X-ray.  On most recent VA examination in June 
2002, the VA examiner acknowledged the veteran's complaints 
of severe pain, swelling, fatigability, flare-ups of pain, 
subluxation and instability and the physical restrictions as 
a result thereof.  While range of motion was described as 
intact, and without evidence of appreciable swelling, 
effusion or crepitus, the Board observes that the examiner 
indicated that the veteran had moderate to severe lateral 
instability as well as some medial collateral instability.  

The evidence on the whole reflects that prior to VA 
examination in March 1997, the veteran complained of pain, 
but was not found to have significant objective findings 
indicating more than slight left knee impairment.  The Board 
thus finds that no more than a 10 percent disability 
evaluation was warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, prior to VA examination on March 4, 1997.  That 
examination did reveal an increased level of symptomatology 
as noted above, which reasonably supports a finding of 
moderate left knee instability for which a 20 percent 
disability rating may be assigned from March 4, 1997.  
Arthritis was not shown or ruled out at that examination, but 
was shown by x-ray later that year

It is not demonstrated that the service-connected left knee 
disorder severely limits left knee function overall, and that 
the veteran is unduly compromised by the disorder.  He 
appears to be able to effectively carry out his duties as a 
chef.  It is not shown that he seeks any consistent treatment 
for left knee complaints, or that he utilizes any assistive 
device to alleviate his symptoms.  On VA examination in June 
2002, it was reported that he had normal strength and tone of 
the left knee, and no neurologic deficit has been elicited.  
There is no evidence is continuing inflammation.  The Board 
thus finds that the evidence of record on the whole since 
March 4, 1997, is consistent with no more than moderate 
instability of the left knee, which warrants no more than a 
20 percent evaluation under Diagnostic Code 5257.  

The Board also finds that there is no basis for assignment of 
a higher evaluation for the left knee disability under or any 
other potentially applicable diagnostic code which might 
afford the veteran a higher rating in this regard, to include 
38 C.F.R. § 4.71a, Diagnostic Code 5256, or 5262, as no 
ankylosis, or malunion/nonunion of the tibia is demonstrated, 
respectively.  Therefore, after a review of the totality of 
the medical evidence, the Board concludes that a disability 
evaluation in excess of 20 percent is not warranted for the 
left knee instability from March 4, 1997, under any 
applicable rating criteria.  

The Board does note, however, that the service-connected left 
knee disability comprises arthritis in addition to 
instability and/or subluxation under Diagnostic Code 5257 
such that a separate rating under Diagnostic Code 5003 is for 
consideration in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  A separate 
rating for arthritis may be awarded based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (Multiple Ratings for Musculoskeletal Disability and 
Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59). 

It is shown that while range of motion was reported to be 
intact on most recent VA examination in June 2002, the record 
reflects that during the course of the appeal period, there 
has been evidence of painful motion apart from the any actual 
limitation of motion stipulated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261.  Under these circumstances, 
the Board finds that a separate 10 percent evaluation for 
arthritis of the left knee is in order.  As to whether a 
still higher rating is warranted, the Board observes that 
range of motion studies conducted throughout the course of 
the appeal do not show that the appellant has lacked flexion 
to at least 45 degrees, or extension to 10 degrees, the 
criteria for a 10 percent evaluation under Diagnostic Codes 
5260 and 5261.  It is noted that extension has been shown to 
be full at all times, and that flexion was reported to be 
reduced on a single occasion in March 1997.  Consequently, 
there is no objective evidence establishing limitation of 
motion of either flexion or extension of the left knee that 
would meet the schedular criteria for a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
respectively.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The June 2002 examiner characterized the pain on 
motion as minimal.  More than a 10 percent rating on this 
basis would therefore be inappropriate.  


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the left knee from September 4, 1994 until March 3, 1997, is 
denied. 
 
An evaluation of 20 percent for chondromalacia of the left 
knee with instability is granted from March 4, 1997, subject 
to controlling regulations governing the payment of monetary 
awards.

A separate 10 percent evaluation for arthritis of the left 
knee is granted from March 4, 1997, subject to controlling 
regulations governing the payment of monetary awards. 

	(CONTINUED ON NEXT PAGE)




REMAND

The record reflects that the veteran appears to seek most of 
his treatment for cardiac disability from private physicians 
who have placed him on medication.  It is shown, however, 
that the most recent private clinical report of record is 
dated in September 1999.  The Board is of the opinion that 
more up-to-date private medical records should be requested 
and associated with the claims folder.  

The veteran is shown to have last had a VA heart examination 
in June 2002.  The examiner specifically noted at that time 
that the claims folder was not available for review, and that 
all of the medical history provided was from the veteran's 
recollection.  In the Informal Hearing Presentation dated in 
June 2003, the veteran's representative contends that the 
appellant's service-connected cardiac disability has 
increased in severity, and points out that the ejection 
fraction noted on VA examination in June 2002 was only five 
percent from the criteria for a 60 percent disability 
evaluation.  The Board is thus of the opinion that a current 
VA examination should be scheduled to more accurately 
ascertain the extent of current cardiac symptomatology.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for cardiac disability from 
September 1999 to the present.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies.

2.  After any requested records have 
been received and associated with the 
claims file, the veteran should be 
scheduled for a VA heart examination to 
determine the extent of his service-
connected coronary artery disease with 
history of supraventricular 
tachycardia.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.
In particular, treadmill testing should 
be performed to identify the level of 
physical activity expressed in 
metabolic equivalents (METs).  Should a 
treadmill test not be feasible owing to 
a medical contraindication, it should 
be so stated, and the examiner should 
be requested to provide an estimation 
of the level of activity (expressed in 
METs and supported by specific 
examples, such as slow stair climbing 
or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness or 
syncope.  
The examiner should thoroughly review 
the record and ascertain whether there 
is documentation of congestive heart 
failure, infrequent or frequent attacks 
of tachycardia, and indicate if there 
is a typical history of acute coronary 
occlusion or thrombosis, a history of 
substantiated repeated anginal attacks, 
with more than light manual labor not 
feasible; or whether there is a typical 
coronary occlusion or thrombosis, or 
history of substantiated anginal 
attacks, with ordinary manual labor 
feasible.

3.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

5.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of entitlement to 
an initial rating in excess of 10 
percent for coronary artery disease with 
history of supraventricular tachycardia.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

